DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed on 6/27/2022 has been entered. Claims 1-2, and 4-20 remain pending in the application.
Applicants amendments to the abstract have overcome the objections previously set forth in the Non-final Office Action mailed 3/28/2022.
Applicants amendments to the specification have overcome the objections previously set forth in the Non-final Office Action mailed 3/28/2022.
Applicants amendments to the claims have overcome the objections previously set forth in the Non-final Office Action mailed 3/28/2022. 
Applicants amendments to the claims have overcome the rejection under 35 USC 112 previously set forth in the Non-final Office Action mailed 3/28/2022. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-6, 9, and 13-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Turkel (U.S. patent no 2496111) further in view of Shichman (U.S. Patent no 5217441) further in view of Gaschke (U.S. Patent no 1436707).
 In regard to claim 1,
Turkel discloses a percutaneous nephrolithotomy (PCNL) needle (see figure 3 wherein the entire structure shown is construed as a percutaneous nephrolithotomy (PNCL) needle. Examiner notes due to its structure the needle of Turkel is fully capable of being used to perform percutaneous nephrolithotomy, additionally column 1, line 1-3 supports that the needle can be used in any part of the body), comprising: 
a cannula (figure 3, item 2) including a shaft (see figure 3) defining a cannula lumen (see figure 3 wherein a lumen is present in item 2 which receives item 5) extending through the shaft of the cannula (see figure 3) and a cannula hub (figure 3, item 1) coupled to a proximal end of the shaft of the cannula (see figure 3); 
a stylet (figure 3, item 5) disposable within the cannula lumen (see position of item 5 within lumen in figure 3), the stylet including a tapered point (figure 3, item 6; column 2, line 1-3) at a distal end of the stylet (see figure 3) and a stylet hub (figure 3, item 7) coupled to a proximal end of the stylet (see figure 3), the stylet hub configured to be releasably securable to the cannula hub (column 2, line 1-7; Examiner notes “configured to be releasably securable to the cannula hub” is an intended use limitation and due to the structure of the stylet hub, the stylet hub is fully capable of being releasably securable to the cannula hub by the stylet hub being received within the cannula hub 1 as shown in figure 3); and 
an adjustable depth stop (figure 3, item 8) releasably securable to the shaft of the cannula at a desired position (column 2, line 8-11), the adjustable depth stop capable of being manipulated between an adjustment configuration (configuration when screw 9 is not secured and does not frictionally bear on the needle; column 2, line 8-11) in which the adjustable depth stop is moveable relative to the shaft of the cannula (column 2, line 8-11) and a secured configuration (configuration when screw 9 is secured against needle and frictionally bears on the needle; column 2, line 8-11) in which the adjustable depth stop is secured relative to the shaft of the cannula (column 2, line 8-11).
Turkel fails to disclose a depth guide disposed on an outer surface of the shaft of the cannula, the depth guide configured to provide an indication of insertion depth; and an adjustable depth stop releasably securable to the shaft of the cannula at a desired position relative to the depth guide, the adjustable depth stop including a first aperture sized to accommodate the shaft of the cannula and a second aperture sized to accommodate the shaft of the cannula, the first aperture biased to a position in which the first aperture is misaligned with the second aperture.
Shichman teaches a depth guide (figure 1, item 20; column 5, line 50-54, and column 8, line 25-28) disposed on an outer surface of the shaft of the cannula (figure 1, item 12), the depth guide configured to provide an indication of insertion depth (column 5, line 50-54, and column 8, line 25-28), and an adjustable depth stop (figure 2, item 22) releasably securable to the shaft of the cannula at a desired position relative to the depth guide (column 8, line 20-32).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the shaft of the cannula of Turkel to include a depth guide disposed on an outer surface of the shaft of the cannula, the depth guide configured to provide an indication of insertion depth, as taught by Shichman, therefore resulting in the adjustable depth stop of Turkel releasably securable to the shaft of the cannula at a desired position relative to the depth guide for the purpose of providing a reliable indication of insertion depth (column 5, line 50-54, column 8, line 25-28, and column 2, line 33-36 of Shichman). 
Turkel in view of Shichman fails to disclose the adjustable depth stop including a first aperture sized to accommodate the shaft of the cannula and a second aperture sized to accommodate the shaft of the cannula, the first aperture biased to a position in which the first aperture is misaligned with the second aperture.
Gaschke teaches an adjustable depth stop (see entire structure shown in figure 3; column 1, line 31-33 and column 2, line 92-98; Examiner notes although column numbers do not appear at the top of each column in Gaschke, the first column is construed as column 1 and the second column is construed as column 2) releasably securable to the shaft of the cannula (figure 2, item 12) at a desired position (column 2, line 92-98), the adjustable depth stop including a first aperture (figure 3, item 21) sized to accommodate the shaft of the cannula (figure 2, item 12; see position in figure 2 wherein the first aperture accommodates item 12) and a second aperture (figure 3, item 20) sized to accommodate the shaft of the cannula (see position in figure 2 where the second aperture accommodates item 12), the adjustable depth stop capable of being manipulated between an adjustment configuration (configuration in which curved end is manipulated and the stop is slidable; column 2, line 92-98) in which the adjustable depth stop is moveable relative to the shaft of the cannula (column 2, line 92-98) and a secured configuration (configuration in which opening 21 and opening 20 engage needle 12 and the stop resists movement; column 2, line 86-98) in which the adjustable depth stop is secured relative to the shaft of the cannula (column 2, line 86-98), the first aperture biased to a position in which the first aperture is misaligned with the second aperture (column 2, line 68-69: wherein the stop is resilient and column 2, line 86-96 of Gaschke. Examiner notes the first aperture is biased due to curve 22 to a position in which the first aperture is partially misaligned with the second aperture such that the stop resists moving when pressure is applied to the disk portion when the stop is on the cannula 12).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to replace the adjustable depth stop of Turkel in view of Shichman with the adjustable depth stop of Gaschke for the purpose of providing a simple but efficient adjustable depth stop that provides means for withdrawing the cannula should it become broken (column 1, line 10-19 and column 2, line 92-98 of Gaschke) and for the purpose of eliminating the undesirable possibility of overtightening a fixing screw which may dent or damage the device (column 1, line 68-column 2, line 2 of Shichman). 
In regard to claim 2,
Turkel in view of Shichman in view of Gaschke teaches the PCNL needle of claim 1, wherein the adjustable depth stop is configured such that in the adjustment configuration, the first aperture at least substantially aligns with the second aperture (column 2, line 68-69 of Gaschke: wherein the stop is resilient and column 2, line 96-98 of Gaschke; Examiner notes that “configured such that in the adjustment configuration, the first aperture at least substantially aligns with the second aperture” is an intended use limitation and the adjustable depth stop is fully capable in the adjustment configuration of having the first aperture at least substantially aligns with the second aperture so that the stop can be slid along the cannula as supported by column 2, line 96-98 of Gaschke).
In regard to claim 4,
Turkel in view of Shichman in view of Gaschke teaches the PCNL needle of claim 1, wherein the adjustable depth stop is configured such that in the secured configuration, the first aperture is misaligned with the second aperture (column 2, line 86-96 of Gaschke; Examiner notes the first aperture is partially misaligned with the second aperture such that the stop resists moving when pressure is applied to the disk portion when the stop is on the cannula 12).	
In regard to claim 5,
Turkel in view of Shichman in view of Gaschke teaches the PCNL needle of claim 1, wherein the adjustable depth stop includes a first leaf (figure 3, item 19 of Gaschke) and a second leaf (figure 3, item 17 of Gaschke) joined via a living hinge (figure 3, item 22 of Gaschke; column 2 line 68-69 and column 2, line 96-98 of Gaschke), the first aperture extending through the first leaf (see figure 3 of Gaschke) and the second aperture extending through the second leaf (see figure 3 of Gaschke).
In regard to claim 6,
Turkel in view of Shichman in view of Gaschke teaches the PCNL needle of claim 5, wherein: the first leaf is biased to a position relative to the second leaf such that the first aperture is at least partially misaligned with the second aperture in order to secure the adjustable depth stop relative to the shaft of the cannula (see figure 3 of Gaschke; and column 2, line 92-96 of Gaschke); and
the first leaf and the second leaf are capable of being squeezed together to move the first aperture into alignment with the second aperture such that the adjustable depth stop may be moved relative to the shaft of the cannula (column 2 line 68-69 of Gaschke and column 2, line 96-98 of Gaschke; Examiner notes due to the resilient material of the stop, the first leaf and the second leaf are capable of being squeezed together to move the first aperture into alignment with the second aperture such that the adjustable depth stop may be moved relative to the shaft of the cannula).
In regard to claim 9,
Turkel in view of Shichman in view of Gaschke teaches the PCNL needle of claim 1, wherein the stylet has a length sufficient to permit the tapered point of the stylet to extend distally from a distal end of the cannula when the stylet hub is secured to the cannula hub (see position of stylet relative to the cannula in figure 3 of Turkel).	
In regard to claim 13,
Turkel discloses a percutaneous nephrolithotomy (PCNL) access assembly (see figure 3 wherein the entire structure shown is construed as a percutaneous nephrolithotomy (PNCL) needle. Examiner notes due to its structure the needle of Turkel is fully capable of being used to perform percutaneous nephrolithotomy, additionally column 1, line 1-3 supports that the needle can be used in any part of the body), comprising: 
an access needle (figure 3, item 1, 2, 5, and 7) comprising: 
a cannula (figure 3, item 1 and 2) including a hub (figure 3, item 1) and a shaft (figure 3, item 2) extending from the hub (see figure 3); 
a stylet (figure 3, item 5) including a tapered point (figure 3, item 6; column 2, line 1-3) at a distal end of the stylet (see figure 3) and a stylet hub (figure 3, item 7) coupled to a proximal end of the stylet (see figure 3), the stylet hub configured to be releasably securable to the cannula hub with the stylet extending through the cannula (column 2, line 1-7; Examiner notes “configured to be releasably securable to the cannula hub with the stylet extending through the cannula” is an intended use limitation and due to the structure of the stylet hub, the stylet hub is fully capable of being releasably securable to the cannula hub with the stylet extending through the cannula by the stylet hub being received within the cannula hub 1 as shown in figure 3); and 
an adjustable slider (figure 3, item 8) releasably securable to the shaft of the cannula at a desired position (column 2, line 8-11), the adjustable slider capable of being manipulated between an adjustment configuration (configuration when screw 9 is not secured and does not frictionally bear on the needle; column 2, line 8-11) and a secured configuration (configuration when screw 9 is secured against needle and frictionally bears on the needle; column 2, line 8-11).
Turkel fails to disclose a depth guide disposed on an outer surface of the shaft of the cannula in order to provide an indication of insertion depth; and an adjustable slider releasably securable to the shaft of the cannula at a desired position relative to the depth guide, the adjustable depth slider including a first aperture sized to accommodate the shaft of the cannula and a second aperture sized to accommodate the shaft of the cannula, the adjustable slider capable of being manipulated between an adjustment configuration in which the first aperture at least substantially aligns with the second aperture and a secured configuration in which the first aperture is misaligned with the second aperture.
Shichman teaches a depth guide (figure 1, item 20; column 5, line 50-54, and column 8, line 25-28) disposed on an outer surface of the cannula shaft (figure 1, item 12) in order to provide an indication of insertion depth (column 5, line 50-54, and column 8, line 25-28), and an adjustable slider (figure 2, item 22) releasably securable to the shaft of the cannula at a desired position relative to the depth guide (column 8, line 20-32).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the shaft of the cannula of Turkel to include a depth guide disposed on an outer surface of the shaft of the cannula in order to provide an indication of insertion depth, as taught by Shichman, therefore resulting in the adjustable slider of Turkel releasably securable to the shaft of the cannula at a desired position relative to the depth guide for the purpose of providing a reliable indication of insertion depth (column 5, line 50-54, column 8, line 25-28, and column 2, line 33-36 of Shichman). 
Turkel in view of Shichman fails to disclose the adjustable depth slider including a first aperture sized to accommodate the shaft of the cannula and a second aperture sized to accommodate the shaft of the cannula, the adjustable slider capable of being manipulated between an adjustment configuration in which the first aperture at least substantially aligns with the second aperture and a secured configuration in which the first aperture is misaligned with the second aperture.
Gaschke teaches an adjustable slider (see entire structure shown in figure 3; column 1, line 31-33 and column 2, line 92-98; Examiner notes although column numbers do not appear at the top of each column in Gaschke, the first column is construed as column 1 and the second column is construed as column 2) releasable securable to the shaft of the cannula (figure 2, item 12) at a desired position (column 2, line 92-98), the adjustable depth slider including a first aperture (figure 3, item 21) sized to accommodate the shaft of the cannula (figure 2, item 12; see position in figure 2 wherein the first aperture accommodates item 12) and a second aperture (figure 3, item 20) sized to accommodate the shaft of the cannula (see position in figure 2 where the second aperture accommodates item 12), the adjustable slider capable of being manipulated between an adjustment configuration (configuration in which curved end is manipulated and the slider is slidable; column 2, line 92-98) in which the first aperture at least substantially aligns with the second aperture (column 2, line 68-69 of Gaschke: wherein the stop/slider is resilient and column 2, line 96-98 of Gaschke; Examiner notes that the adjustable slider is fully capable of being manipulated in an adjustment configuration in which the first aperture at least substantially aligns with the second aperture so that the slider can be slid along the cannula as supported by column 2, line 96-98 of Gaschke) and a secured configuration (configuration in which opening 21 and opening 20 engage needle 12 and the slider resists movement; column 2, line 86-98) in which the first aperture is misaligned with the second aperture (column 2, line 86-96 of Gaschke; Examiner notes the first aperture is partially misaligned with the second aperture such that the slider resists moving when pressure is applied to the disk portion when the slider is on the cannula 12).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to replace the adjustable slider of Turkel in view of Shichman with the adjustable slider of Gaschke for the purpose of providing a simple but efficient adjustable slider that provides depth control and means for withdrawing the cannula should it become broken (column 1, line 10-19 and column 2, line 92-98 of Gaschke) and for the purpose of eliminating the undesirable possibility of overtightening a fixing screw which may dent or damage the device (column 1, line 68-column 2, line 2 of Shichman). 
In regard to claim 14,
Turkel in view of Shichman in view of Gaschke teaches the PCNL needle of claim 13, wherein the adjustable slider includes a first leaf (figure 3, item 19 of Gaschke) and a second leaf (figure 3, item 17 of Gaschke) joined via a living hinge (figure 3, item 22 of Gaschke; column 2 line 68-69 and column 2, line 96-98 of Gaschke), the first aperture extending through the first leaf (see figure 3 of Gaschke) and the second aperture extending through the second leaf (see figure 3 of Gaschke).
In regard to claim 15,
Turkel in view of Shichman in view of Gaschke teaches the PCNL needle of claim 14, wherein: the first leaf is biased to a position relative to the second leaf such that the first aperture is at least partially misaligned with the second aperture in order to secure the adjustable slider relative to the shaft of the cannula (see figure 3 of Gaschke; and column 2, line 92-96 of Gaschke); and 
the first leaf and the second leaf are capable of being squeezed together to move the first aperture into alignment with the second aperture such that the adjustable slider may be moved relative to the shaft of the cannula (column 2 line 68-69 of Gaschke and column 2, line 96-98 of Gaschke; Examiner notes due to the resilient material of the stop, the first leaf and the second leaf are capable of being squeezed together to move the first aperture into alignment with the second aperture such that the adjustable depth slider may be moved relative to the shaft of the cannula).
In regard to claim 16,
Turkel in view of Shichman in view of Gaschke teaches the PCNL needle of claim 13, wherein the first aperture comprises an annular aperture (see figure 3, item 21 of Gaschke).
In regard to claim 18,
Turkel in view of Shichman in view of Gaschke teaches the PCNL needle of claim 13, wherein the stylet has a length sufficient to permit the tapered point of the stylet to extend distally from a distal end of the cannula when the stylet hub is secured to the cannula hub (see position of stylet relative to the cannula in figure 3 of Turkel).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Turkel (U.S. patent no 2496111) in view of Shichman (U.S. Patent no 5217441) in view of Gaschke (U.S. Patent no 1436707) further in view of Evans (U.S. PG publication 20040181150).
In regard to claim 7,
Turkel in view of Shichman in view of Gaschke teaches the PCNL needle of claim 1.
Turkel in view of Shichman in view of Gaschke fails to disclose further comprising a first alignment marker disposed on the cannula hub and a second alignment marker disposed on the stylet hub, the first alignment marker and the second alignment marker positioned to provide a visual indication that the stylet hub is aligned with the cannula hub.
Evans teaches a first alignment marker (figure 2B, item 36) disposed on a cannula hub (figure 2B, item 34) and a second alignment marker (figure 2B, item 44) disposed on a stylet hub (figure 2B, item 42), the first alignment marker and the second alignment marker positioned to provide a visual indication that the stylet hub is aligned with the cannula hub (paragraph [0038]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Turkel in view of Shichman in view of Gaschke to include further comprising a first alignment marker disposed on the cannula hub and a second alignment marker disposed on the stylet hub, the first alignment marker and the second alignment marker positioned to provide a visual indication that the stylet hub is aligned with the cannula hub, as taught by Evans, for the purpose of aligning and ensuring the proper location (paragraph [0038] of Evans).
Claim 8, 10, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Turkel (U.S. patent no 2496111) in view of Shichman (U.S. Patent no 5217441) in view of Gaschke (U.S. Patent no 1436707) further in view of DeLegge (U.S. PG publication 20120095405).
In regard to claim 8,
Turkel in view of Shichman in view of Gaschke teaches the PCNL needle of claim 1.
Turkel in view of Shichman in view of Gaschke fails to disclose further comprising a tapered guidewire lumen extending through the cannula hub.
DeLegge teaches a tapered guidewire lumen (figure 5, item 71) extending through the cannula hub (figure 5, item 47).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Turkel in view of Shichman in view of Gaschke to include a tapered guidewire lumen extending through the cannula hub, as taught by DeLegge, for the purpose of facilitating the insertion of the stylet into the cannula (paragraph [0040] of DeLegge). 
In regard to claim 10,
Turkel in view of Shichman in view of Gaschke teaches the PCNL needle of claim 1.
Turkel in view of Shichman in view of Gaschke fails to disclose wherein the stylet hub is configured to threadedly engage with the cannula hub.
DeLegge teaches wherein a stylet hub (figure 1, item 19) is configured to threadedly engage with a cannula hub (figure 4, item 47; paragraph [0039]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Turkel in view of Shichman in view of Gaschke to include wherein the stylet hub is configured to threadedly engage with the cannula hub, as taught by DeLegge, for the purpose of preventing undesired relative longitudinal movement between the stylet and cannula (paragraph [0039] of DeLegge).
In regard to claim 19,
Turkel in view of Shichman in view of Gaschke teaches the PCNL needle of claim 18.
Turkel in view of Shichman in view of Gaschke fails to disclose wherein the stylet hub is configured to threadedly engage with the cannula hub.
DeLegge teaches wherein a stylet hub (figure 1, item 19) is configured to threadedly engage with a cannula hub (figure 4, item 47; paragraph [0039]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Turkel in view of Shichman in view of Gaschke to include wherein the stylet hub is configured to threadedly engage with the cannula hub, as taught by DeLegge, for the purpose of preventing undesired relative longitudinal movement between the stylet and cannula (paragraph [0039] of DeLegge).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Turkel (U.S. patent no 2496111) in view of Shichman (U.S. Patent no 5217441) in view of Gaschke (U.S. Patent no 1436707) further in view of Michelson (U.S. Patent no 5195526).
In regard to claim 11,
Turkel in view of Shichman in view of Gaschke teaches the PCNL needle of claim 1.
Turkel in view of Shichman in view of Gaschke fails to disclose wherein the adjustable depth stop further comprises a radiopaque component.
Michelson teaches wherein a depth stop (figure 1, item 16) comprises a radiopaque component (column 5, line 6-9: wherein the penetration restriction member/depth stop is extremely radiopaque).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the adjustable depth stop of Turkel in view of Shichman in view of Gaschke, which functions to limit depth similar to the depth stop/penetration restriction member of Michelson, to include wherein the adjustable depth stop further comprises a radiopaque component, as taught by Michelson, for the purpose of allowing visualization by X-ray (column 5, line 6-9 of Michelson).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Turkel (U.S. patent no 2496111) in view of Shichman (U.S. Patent no 5217441) in view of Gaschke (U.S. Patent no 1436707) in view of Michelson (U.S. Patent no 5195526) further in view of Hoffman (U.S. patent no 7730628) further in view of Appling (U.S. PG publication 20050096642).
In regard to claim 12,
Turkel in view of Shichman in view of Gaschke in view of Michelson teaches the PCNL needle of claim 11.
Turkel in view of Shichman in view of Gaschke in view of Michelson is silent as to wherein the radiopaque component comprises a radiopaque material admixed within a polymer forming the adjustable depth stop.
Hoffman teaches a polymer forming the adjustable depth stop (figure 1, item 10; column 4, line 29-33).
Further, Hoffman teaches that a metallic material and a resilient polymeric material could all be used  to achieve the same result (column 4, line 29-33) and thus a metallic material and a resilient polymeric material were art-recognized equivalents before the effective filing date of the claimed invention; therefore, it would have been obvious to one of ordinary skill in the art to substitute a resilient polymeric material in place of a metallic material since it has been held that substituting parts of an invention involves only routine skill in the art.
Turkel in view of Shichman in view of Gaschke in view of Michelson in view of Hoffman fails to disclose wherein the radiopaque component comprises a radiopaque material admixed within a polymer forming the adjustable depth stop.
Appling teaches wherein a radiopaque component (figure 2, item 5 and paragraph [0033]: wherein the tip 5 is radiopaque) comprises a radiopaque material admixed within a polymer forming a tip (paragraph [0033]: wherein core 9 is made of a polymer with radiopaque filler such as tungsten or barium sulfate for increased visibility under fluoroscopic imaging).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the radiopaque component of the adjustable depth stop of Turkel in view of Shichman in view of Gaschke in view of Michelson in view of Hoffman to include wherein the radiopaque component comprises a radiopaque material admixed within the polymer forming the adjustable depth stop, as taught by Appling, for the purpose of allowing for increased visibility under fluoroscopic imaging (paragraph [0033] of Appling). 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Turkel (U.S. patent no 2496111) in view of Shichman (U.S. Patent no 5217441) in view of Gaschke (U.S. Patent no 1436707) further in view of Silverman (U.S. Patent no 2705949).
In regard to claim 17,
Turkel in view of Shichman in view of Gaschke teaches the PCNL needle of claim 13.
Turkel in view of Shichman in view of Gaschke fails to disclose wherein the second aperture comprises a composite of a rectilinear aperture and an annular aperture.
Silverman teaches an aperture and needle can have the same cross-sectional shape other than circular (see claim 7 of Silverman). 
It would have been an obvious matter of design choice to modify Turkel in view of Shichman in view of Gaschke to include wherein the second aperture comprises a composite of a rectilinear aperture and an annular aperture since applicant has not disclosed that having the second aperture comprising a composite of a rectilinear aperture and an annular aperture solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either designs.  Furthermore, absent a teaching as to the criticality of wherein the second aperture comprises a composite of a rectilinear aperture and an annular aperture, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. Additionally Gaschke supports that changes can be made (column 2, line 104-109 of Gaschke) and Silverman supports that an aperture and needle can have the same cross-sectional shape other than circular.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Turkel (U.S. patent no 2496111) further in view of Shichman (U.S. Patent no 5217441) further in view of DeLegge (U.S. PG publication 20120095405) further in view of Evans (U.S. PG publication 20040181150) further in view of Gaschke (U.S. Patent no 1436707).
In regard to claim 20,
Turkel discloses a percutaneous nephrolithotomy (PCNL) needle (see figure 3 wherein the entire structure shown is construed as a percutaneous nephrolithotomy (PNCL) needle. Examiner notes due to its structure the needle of Turkel is fully capable of being used to perform percutaneous nephrolithotomy, additionally column 1, line 1-3 supports that the needle can be used in any part of the body), comprising: 
a cannula (figure 3, item 2) including a shaft (see figure 3) defining a cannula lumen (see figure 3 wherein a lumen is present in item 2 which receives item 5) extending through the shaft (see figure 3) and a cannula hub (figure 3, item 1) coupled to a proximal end of the cannula (see figure 3); 
a stylet (figure 3, item 5) disposable within the cannula lumen (see position of item 5 within lumen in figure 3), the stylet including a tapered point (figure 3, item 6; column 2, line 1-3) at a distal end of the stylet (see figure 3) and a stylet hub (figure 3, item 7) coupled to a proximal end of the stylet (see figure 3); and
an adjustable depth stop (figure 3, item 8).
Turkel fails to disclose a depth guide disposed on an outer surface of the shaft of the cannula, the depth guide configured to provide an indication of insertion depth; the stylet hub configured to be threadedly engageable with the cannula hub; a first alignment marker disposed on the cannula hub and a second alignment marker disposed on the stylet hub, the first alignment marker and the second alignment marker positioned to provide a visual indication when the stylet hub is aligned with the cannula hub; and an adjustable depth stop that includes a first leaf having a first aperture sized to accommodate the shaft of the cannula and a second leaf having a second aperture sized to accommodate the shaft of the cannula, the first leaf and the second leaf joined via a living hinge; wherein the first leaf is biased to a position relative to the second leaf such that the first aperture is at least partially misaligned with the second aperture in order to secure the adjustable depth stop relative to the shaft of the cannula; and wherein the first leaf and the second leaf are capable of being squeezed together to move the first aperture into alignment with the second aperture such that the adjustable depth stop may be moved relative to the shaft of the cannula.
Shichman teaches a depth guide (figure 1, item 20; column 5, line 50-54, and column 8, line 25-28) disposed on an outer surface of the shaft of the cannula (figure 1, item 12), the depth guide configured to provide an indication of insertion depth (column 5, line 50-54, and column 8, line 25-28), and an adjustable depth stop (figure 2, item 22) releasably securable to the shaft of the cannula at a desired position relative to the depth guide (column 8, line 20-32).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the shaft of the cannula of Turkel to include a depth guide disposed on an outer surface of the shaft of the cannula, the depth guide configured to provide an indication of insertion depth, as taught by Shichman, for the purpose of providing a reliable indication of insertion depth (column 5, line 50-54, column 8, line 25-28, and column 2, line 33-36 of Shichman).
Turkel in view of Shichman fails to disclose the stylet hub configured to be threadedly engageable with the cannula hub; a first alignment marker disposed on the cannula hub and a second alignment marker disposed on the stylet hub, the first alignment marker and the second alignment marker positioned to provide a visual indication when the stylet hub is aligned with the cannula hub; and an adjustable depth stop that includes a first leaf having a first aperture sized to accommodate the shaft of the cannula and a second leaf having a second aperture sized to accommodate the shaft of the cannula, the first leaf and the second leaf joined via a living hinge; wherein the first leaf is biased to a position relative to the second leaf such that the first aperture is at least partially misaligned with the second aperture in order to secure the adjustable depth stop relative to the shaft of the cannula; and wherein the first leaf and the second leaf are capable of being squeezed together to move the first aperture into alignment with the second aperture such that the adjustable depth stop may be moved relative to the shaft of the cannula.
DeLegge teaches wherein a stylet hub (figure 1, item 19) is configured to be threadedly engageable with a cannula hub (figure 4, item 47; paragraph [0039]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Turkel in view of Shichman to include wherein the stylet hub is configured to be threadedly engageable with the cannula hub, as taught by DeLegge, for the purpose of preventing undesired relative longitudinal movement between the stylet and cannula (paragraph [0039] of DeLegge).
Turkel in view of Shichman in view of DeLegge fails to disclose a first alignment marker disposed on the cannula hub and a second alignment marker disposed on the stylet hub, the first alignment marker and the second alignment marker positioned to provide a visual indication when the stylet hub is aligned with the cannula hub; and an adjustable depth stop that includes a first leaf having a first aperture sized to accommodate the shaft of the cannula and a second leaf having a second aperture sized to accommodate the shaft of the cannula, the first leaf and the second leaf joined via a living hinge; wherein the first leaf is biased to a position relative to the second leaf such that the first aperture is at least partially misaligned with the second aperture in order to secure the adjustable depth stop relative to the shaft of the cannula; and wherein the first leaf and the second leaf are capable of being squeezed together to move the first aperture into alignment with the second aperture such that the adjustable depth stop may be moved relative to the shaft of the cannula.
Evans teaches a first alignment marker (figure 2B, item 36) disposed on a cannula hub (figure 2B, item 34) and a second alignment marker (figure 2B, item 44) disposed on a stylet hub (figure 2B, item 42), the first alignment marker and the second alignment marker positioned to provide a visual indication that the stylet hub is aligned with the cannula hub (paragraph [0038]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Turkel in view of Shichman in view of DeLegge to include further comprising a first alignment marker disposed on the cannula hub and a second alignment marker disposed on the stylet hub, the first alignment marker and the second alignment marker positioned to provide a visual indication that the stylet hub is aligned with the cannula hub, as taught by Evans, for the purpose of aligning and ensuring the proper location (paragraph [0038] of Evans).
Turkel in view of Shichman in view of DeLegge in view of Evans fails to disclose an adjustable depth stop that includes a first leaf having a first aperture sized to accommodate the shaft of the cannula and a second leaf having a second aperture sized to accommodate the shaft of the cannula, the first leaf and the second leaf joined via a living hinge; wherein the first leaf is biased to a position relative to the second leaf such that the first aperture is at least partially misaligned with the second aperture in order to secure the adjustable depth stop relative to the shaft of the cannula; and wherein the first leaf and the second leaf are capable of being squeezed together to move the first aperture into alignment with the second aperture such that the adjustable depth stop may be moved relative to the shaft of the cannula.
Gaschke teaches an adjustable depth stop (see entire structure shown in figure 3; column 1, line 31-33 and column 2, line 92-98; Examiner notes although column numbers do not appear at the top of each column in Gaschke, the first column is construed as column 1 and the second column is construed as column 2) that includes a first leaf (figure 3, item 19) having a first aperture (figure 3, item 21) sized to accommodate the cannula shaft (figure 2, item 12; see position in figure 2 wherein the first aperture accommodates item 12) and a second leaf (figure 3, item 17) having a second aperture (figure 3, item 20) sized to accommodate the shaft of the cannula (see position in figure 2 where the second aperture accommodates item 12), the first leaf and the second leaf joined via a living hinge (figure 3, item 22 of Gaschke; column 2 line 68-69 and column 2, line 96-98 of Gaschke); wherein the first leaf is biased to a position relative to the second leaf such that the first aperture is at least partially misaligned with the second aperture in order to secure the adjustable depth stop relative to the shaft of the cannula (see figure 3 of Gaschke; and column 2, line 92-96 of Gaschke); and wherein the first leaf and the second leaf are capable of being squeezed together to move the first aperture into alignment with the second aperture such that the adjustable depth stop may be moved relative to the shaft of the cannula (column 2 line 68-69 of Gaschke and column 2, line 96-98 of Gaschke; Examiner notes due to the resilient material of the stop, the first leaf and the second leaf are capable of being squeezed together to move the first aperture into alignment with the second aperture such that the adjustable depth stop may be moved relative to the shaft of the cannula).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to replace the adjustable depth stop of Turkel in view of Shichman in view of DeLegge in view of Evans with the adjustable depth stop of Gaschke for the purpose of providing a simple but efficient adjustable depth stop that provides means for withdrawing the cannula should it become broken (column 1, line 10-19 and column 2, line 92-98 of Gaschke) and for the purpose of eliminating the undesirable possibility of overtightening a fixing screw which may dent or damage the device (column 1, line 68-column 2, line 2 of Shichman). 
Response to Arguments
Applicant's arguments filed 6/27/2022 have been fully considered but they are not persuasive. Applicant argues on page 14 that the Examiner has no basis for asserting that Turkel’s primitive biopsy needle could be used for performing PCNL. Examiner respectfully disagrees. As noted in the office action due to the structure of the needle of Turkel, the needle is fully capable of being used to perform percutaneous nephrolithotomy and as further supported by column 1, line 1-3 which states that the needle can be used in any part of the body. Applicant argues on page 15 that Gaschke appears to describe a structure in which the openings remain substantially aligned, but has geometry such that force applied to one end engages the structure with the needle. Applicant argues that Gaschke does not teach the first aperture biased to a position in which the first aperture is misaligned with the second aperture. Examiner respectfully disagrees. Applicant cites the second page of Gaschke lines 77-85 which states that the perforations 20 and 21 are brought substantially into alignment. Column 2, line 86-91 of Gaschke however further states “the opening 20 is adapted to neatly fit the exterior of the needle 12 and due to the bending of the head and the neck elements the opening 21 becomes slightly flattened so as to tightly receive the needle body and the tip 23 is pressed tightly against it”. Therefore when the adjustable depth stop is placed on the needle the first aperture and the second aperture are at least partially misaligned due to curve 22. Additionally column 2, line 92-98 further states “thus due to the shape of the finished guard or stop it will when entered over the body of the needle, interpose a firm resistance to moving by pressure applied to the disc portion, but may be readily adjusted by manipulating its curved end”. It is further noted that the claimed misalignment is not claimed relative to a specific axis. For example, the first aperture and the second aperture are misaligned relative to a horizonal axis through aperture 20. Applicant argues for similar reasons to claim 1 and other reasons that the claims dependent on claim 1 are patentable over the cited references. See response above in regard to claim 1. Applicant argues claim 13 is clearly patentable for at least the same reasons as claim 1. See response above in regard to claim 1. Applicant argues for similar reasons to claim 13 and other reasons that the claims dependent on claim 13 are patentable over the cited references. See response above in regard to claim 13. Applicant argues claim 20 is clearly patentable for at least the same reasons as claim 1. See response above in regard to claim 1.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA ELIZABETH LALONDE whose telephone number is (313)446-6594. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRA LALONDE/Examiner, Art Unit 3783                                                                                                                                                                                                        /KEVIN C SIRMONS/Supervisory Patent Examiner, Art Unit 3783